79917: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-15282: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 79917


Short Caption:NANYAH VEGAS, LLC VS. ROGICHCourt:Supreme Court


Related Case(s):66823, 67595, 70492, 70492-COA, 79072, 81038, 81238


Lower Court Case(s):Clark Co. - Eighth Judicial District - A686303Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:Exempt


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantNanyah Vegas, LLCMark G. Simons
							(Simons Hall Johnston PC/Reno)
						


RespondentEldorado Hills, LLCDennis L. Kennedy
							(Bailey Kennedy)
						Joseph A. Liebman
							(Bailey Kennedy)
						


RespondentImitations, LLCThomas H. Fell
							(Former)
						
							(Fennemore Craig, P.C./Las Vegas)
						Samuel S. Lionel
							(Former)
						
							(Fennemore Craig, P.C./Las Vegas)
						Brenoch R. Wirthlin
							(Hutchison & Steffen, LLC/Las Vegas)
						


RespondentPeter EliadesDennis L. Kennedy
							(Bailey Kennedy)
						Joseph A. Liebman
							(Bailey Kennedy)
						


RespondentSig RogichThomas H. Fell
							(Former)
						
							(Fennemore Craig, P.C./Las Vegas)
						Samuel S. Lionel
							(Former)
						
							(Fennemore Craig, P.C./Las Vegas)
						Brenoch R. Wirthlin
							(Hutchison & Steffen, LLC/Las Vegas)
						


RespondentTELD, LLCDennis L. Kennedy
							(Bailey Kennedy)
						Joseph A. Liebman
							(Bailey Kennedy)
						


RespondentThe Eliades Survivor Trust of 10/30/08Dennis L. Kennedy
							(Bailey Kennedy)
						Joseph A. Liebman
							(Bailey Kennedy)
						


RespondentThe Rogich Family Irrevocable TrustElizabeth J. Bassett
							(Former)
						
							(Fennemore Craig P.C./Reno)
						Thomas H. Fell
							(Former)
						
							(Fennemore Craig, P.C./Las Vegas)
						Samuel S. Lionel
							(Former)
						
							(Fennemore Craig, P.C./Las Vegas)
						Brenoch R. Wirthlin
							(Hutchison & Steffen, LLC/Las Vegas)
						





Docket Entries


DateTypeDescriptionPending?Document


11/01/2019Filing FeeFiling Fee due for Appeal. (SC)


11/01/2019Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)19-44971




11/01/2019Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)19-44974




11/04/2019Filing FeeFiling Fee Paid. $250.00 from Simons Hall Johnston.  Check no. 1169. (SC)


11/05/2019Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC).19-45390




11/06/2019Settlement NoticeIssued Notice: Exemption from Settlement Program. It has been determined that this appeal will not be assigned to the settlement program.  Appellant: 14 days transcript request form; 120 days opening brief. (SC).19-45566




11/15/2019Notice/IncomingFiled Notice of Appearance as Counsel for Respondents Peter Eliades, Individually and as Trustee of the Eliades Survivor Trust of 10/30/08; Teld, LLC; and Respondent/Cross-Appellant Eldorado Hills, LLC. (SC)19-46885




11/15/2019Filing FeeFiling Fee due for Cross-Appeal. (El Dorado Hills/Cross-Appellant) (SC)


11/15/2019Notice of Appeal DocumentsFiled Notice of Cross-Appeal. (Cross-Appellant El Dorado Hills) (SC)19-46916




11/15/2019Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (Cross-Appellant El Dorado Hills) (SC)19-46919




11/15/2019Filing FeeFiling Fee due for Cross-Appeal. (Cross-Appellants Rogich) (SC)


11/15/2019Notice of Appeal DocumentsFiled Notice of Cross-Appeal. (Cross-Appellants Rogich) (SC)19-46930




11/15/2019Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (Cross-Appellants Rogich) (SC)19-46934




11/15/2019Filing FeeE-Payment $250.00 from Brenoch R. Wirthlin. (Cross-Appellants Rogich)(SC)


11/15/2019Filing FeeE-Payment $250.00 from Joseph A. Liebman. (Cross-Appellant El Dorado Hills) (SC)


11/20/2019Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 11/01/18, 11/05/18 and 04/18/19. To Court Reporter: Brynn White. (SC)19-47606




11/26/2019Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant Nanyah Vegas, LLC's Docketing Statement due: December 10, 2019. (SC).19-48252




11/26/2019Docketing StatementFiled Cross-Appellant Eldorado Hills, LLC's Docketing Statement. (SC)19-48417




11/26/2019Transcript RequestFiled Cross-Appellant Eldorado Hills, LLC's Certificate That No Transcript Is Being Requested. (SC)19-48421




11/27/2019Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Cross-Appellants' Imitations, LLC and Sig Rogich's Docketing Statement due: December 20, 2019. (SC).19-48538




12/10/2019Docketing StatementFiled Appellant Nanyah Vegas, LLC's Docketing Statement Civil Appeals. (SC)19-50068




12/20/2019Docketing StatementFiled Respondent/Cross-Appellants' Sigmund Rogich and Imitations, LLC's Docketing Statement. (SC)19-51673




01/06/2020Order/ProceduralFiled Order to Show Cause. Appellant and cross-appellants shall each have 30 days from the date of this order to show cause why this appeal and the cross-appeals should not be dismissed, in whole or in part, for lack of jurisdiction. Respondents TELD, LLC, and Peter Eliades, individually and as trustee of the Eliades Survivor Trust of 10/30/08, may file any replies within 14 days of service of the last-filed response. Briefing of this appeal is suspended pending further order of this court.  (SC).20-00602




02/04/2020MotionFiled Appellant Nanyah Vegas, LLC's Response to Order to Show Cause.  (SC)20-04897




02/04/2020Notice/IncomingFiled Substitution of Attorneys.  Brenoch Wirthlin, Esq. of the law firm Kolesar & Leatham substituting as counsel for respondent/cross-appellants "Rogich Defendants," in place and stead of Fennemore Craig, P.C.  (SC)20-04913




02/05/2020MotionFiled Respondent/Cross-Appellant Eldorado Hills, LLC's Response to Order to Show Cause. (SC)20-05056




02/05/2020MotionFiled Respondent/Cross-Appellant Sig Rogich's Response to Order to Show Cause. (SC)20-05083




02/28/2020Notice/IncomingFiled Notice of Change of Address/Change of Law Firm (Brenoch R. Wirthlin is now associated with Hutchison & Steffen, PPLC). (SC)20-08188




03/04/2020Notice/IncomingFiled Substitution of Counsel (Brenoch R. Wirthlin of the law firm of Hutchison & Steffen in place of Kolesar & Leatham as counsel for Respondents Sigmund Roich and Trusteeof the Rogich Family Irrevocable Trust and Imitations LLC). (SC)20-08659




03/16/2020Order/ProceduralFiled Order to Show Cause. The parties shall each have 30 days from the date of this order to show cause why their appeals should not be dismissed for lack of jurisdiction.  Any party may file a reply to the response filed by another party within 14 days of service of the response. Briefing of this matter remains suspended pending further order of this court. (SC).20-10262




04/15/2020MotionFiled Appellant Nanyah Vegas, LLC's Response to Order to Show Cause. (SC)20-14376




04/15/2020MotionFiled Respondent/Cross-Appellant Eldorado Hills, LLC's Response to March 16, 2020 Order to Show Cause. (SC)20-14412




04/15/2020MotionFiled Respondent/Cross Appellant Rogich Parties' Response to Order to Show Cause Entered March 16, 2020. (SC)20-14434




04/28/2020MotionFiled Supplement to Appellant Nanyah Vegas, LLC's Response to Order to Show Cause. (SC).20-16067




07/17/2020MotionFiled Appellant Nanyah Vegas, LLC's Motion to Consolidate Appeals 79917, 81038 and 81238 and Extend Briefing Schedule Currently Set in 81328. (SC)20-26297




07/21/2020MotionFiled Stipulation for Consolidation. Nos. 79917/81038/81238. (SC).20-26596




10/14/2020Order/ProceduralFiled Order.  Because respondent/cross-appellant Eldorado Hills, LLC in Docket No. 79917 has not carried its burden to establish jurisdiction, its cross-appeal is dismissed.  The parties have filed a document entitled, "Stipulation for Consolidation," which we construe as a joint motion to consolidate Docket Nos. 79917, 81038, and 81238, and establish a consolidated briefing schedule.  The motion is granted.  Nanyah shall have 60 days from the date of this order to file and serve a single opening brief addressing all issues raised in these consolidated appeals and an appendix.  The Rogich parties shall have 30 days from service of Nanyah's opening brief to file and serve a combined answering brief on appeal and opening brief on cross-appeal.  Eldorado, respondent Teld, LLC, and respondent Peter Eliades, individually and as trustee of the Eliades Survivor Trust of 10/30/08 (Eldorado), likewise shall have 30 days from service of Nanyah's opening brief to file and serve an answering brief to Nanyah's opening brief.  Nanyah shall have 30 days from service of the Rogich parties' combined brief and the answering brief to file and serve a combined reply brief on appeal and answering brief on cross-appeal, likewise Eldorado shall have 30 days from service of the Rogich parties' combined brief to file an answering brief on cross-appeal.  Finally, the Rogich parties shall have 14 days from service of Nanyah's combined brief to file and serve a reply brief on cross-appeal, if deemed necessary.  fn1[In light of this order, Nanyah's "Motion to Consolidate Appeals 79917, 81038 and 81238" filed on July 17, 2020, in Docket No. 79917 is denied as moot.]  Nos. 79917/81038/81238.  (SC)20-37798




11/18/2020MotionFiled Appellant's Motion to Extend Time to File Opening Brief and Appendix.  Nos. 79917/81038/81238.  (SC)20-42158




11/30/2020Order/ProceduralFiled Order Granting Motion.  Nanyah Vegas, LLC shall have until March 11, 2021, to file and serve its opening brief and appendix.  Thereafter, briefing shall proceed in accordance with this court's October 14, 2020, order.  Nos. 79917/81038/81238.  (SC)20-43264




02/25/2021MotionFiled Appellant (Nanyah Vegas, LLC) Motion to Extend Time to File Opening Brief and Appendix. Nos. 79917/81038/81238. (SC)21-05592




03/02/2021Notice/IncomingFiled Copy of Writ of Execution of Other Property. Nos. 79917/81038/81238. (SC).21-06126




03/05/2021Order/ProceduralFiled Order Granting Motion.  Nanyah Vegas, LLC shall have until June 9, 2021, to file and serve its opening brief and appendix.  Nos. 79917/81038/81238.  (SC)21-06471




03/29/2021Notice/IncomingFiled Notice of Bankruptcy Filing for Nanyah Vegas, LLC.  (SC)21-08988




04/07/2021Order/ProceduralFiled Order to Show Cause. Nanyah Vegas, LLC, shall, within 21 days from the date of this order, show cause why the automatic stay is applicable to these appeals such that they should be dismissed without prejudice. The remaining parties shall have 14 days from service of Nanyah's response to file and serve replies. Briefing is suspended. Nos. 79917/81038/81238 (SC)21-09953




04/26/2021MotionFiled Appellant Nanyah Vegas, LLC's Response to April 7, 2021 Order to Show Cause.  Nos. 79917/81038/81238. (SC)21-11962




05/10/2021MotionFiled Respondent/Cross-Appellant Rogich Parties' Reply to Nanyah Vegas, LLC's Response to April 7, 2021 Order to Show Cause.  Nos. 79917/81038/81238.  (SC)21-13398




06/18/2021Order/ProceduralFiled Order Dismissing Appeals in Docket Nos. 81038 and 81238. "We dismiss the appeals in Docket Nos. 81038 and 81238." The appeal and cross-appeal in Docket No. 79917 shall proceed. Nanyah Vegas, LLC shall have 21 days from the date of this order to file and serve the opening brief on appeal and the appendix. SNP21 - RP/LS/AS (SC)21-17568




07/09/2021MotionFiled Appellant's Motion for Leave to File Opening Brief in Excess of 14,000 Words.  (DETACHED OPENING BRIEF AND FILED SEPARATELY PER ORDER FILED 7/27/21).  (SC)21-19840




07/09/2021AppendixFiled Joint Appendix - Vol. 1.  (SC)21-19842




07/09/2021AppendixFiled Joint Appendix - Vol. 2.  (SC)21-19844




07/09/2021AppendixFiled Joint Appendix - Vol. 3. (SC)21-19845




07/09/2021AppendixFiled Joint Appendix - Vol. 4. (SC)21-19847




07/09/2021AppendixFiled Joint Appendix - Vol. 5. (SC)21-19850




07/09/2021AppendixFiled Joint Appendix - Vol. 6. (SC)21-19851




07/09/2021AppendixFiled Joint Appendix - Vol. 7. (SC)21-19852




07/09/2021AppendixFiled Joint Appendix - Vol. 8. (SC)21-19854




07/09/2021AppendixFiled Joint Appendix - Vol. 9. (SC)21-19855




07/09/2021AppendixFiled Joint Appendix - Vol. 10.  (SC)21-19856




07/09/2021AppendixFiled Joint Appendix - Vol. 11.  (SC)21-19857




07/09/2021AppendixFiled Joint Appendix - Vol. 12.  (SC)21-19858




07/09/2021AppendixFiled Joint Appendix - Vol. 13. (SC)21-19859




07/09/2021AppendixFiled Joint Appendix - Vol. 14. (SC)21-19861




07/09/2021AppendixFiled Joint Appendix - Vol. 15. (SC)21-19862




07/09/2021AppendixFiled Joint Appendix - Vol. 16. (SC)21-19863




07/09/2021AppendixFiled Joint Appendix - Vol. 17. (SC)21-19864




07/09/2021AppendixFiled Joint Appendix - Vol. 18. (SC)21-19866




07/09/2021AppendixFiled Joint Appendix - Vol. 19. (SC)21-19867




07/09/2021AppendixFiled Joint Appendix - Vol. 20. (SC)21-19868




07/09/2021AppendixFiled Joint Appendix - Vol. 21. (SC)21-19869




07/09/2021AppendixFiled Joint Appendix - Vol. 22. (SC)21-19870




07/09/2021AppendixFiled Joint Appendix - Vol. 23. (SC)21-19871




07/09/2021AppendixFiled Joint Appendix - Vol. 24. (SC)21-19872




07/09/2021AppendixFiled Joint Appendix - Vol. 25. (SC)21-19873




07/09/2021AppendixFiled Joint Appendix - Vol. 26. (SC)21-19874




07/09/2021AppendixFiled Joint Appendix - Vol. 27. (SC)21-19875




07/09/2021AppendixFiled Joint Appendix - Vol. 28. (SC)21-19876




07/09/2021AppendixFiled Joint Appendix - Vol. 29. (SC)21-19877




07/09/2021AppendixFiled Joint Appendix - Vol. 30. (SC)21-19878




07/09/2021AppendixFiled Joint Appendix - Vol. 31. (SC)21-19879




07/09/2021AppendixFiled Joint Appendix - Vol. 32. (SC)21-19880




07/09/2021AppendixFiled Joint Appendix - Vol. 33. (SC)21-19881




07/09/2021AppendixFiled Joint Appendix - Vol. 34. (SC)21-19882




07/09/2021AppendixFiled Joint Appendix - Vol. 35. (SC)21-19883




07/09/2021AppendixFiled Joint Appendix - Vol. 36. (SC)21-19884




07/09/2021AppendixFiled Joint Appendix - Vol. 37. (SC)21-19885




07/09/2021AppendixFiled Joint Appendix - Vol. 38. (SC)21-19886




07/27/2021Order/ProceduralFiled Order Granting Motion.  The clerk shall detach the opening brief from the motion filed on July 9, 2021, and file it separately.  Sig Rogich, individually and as trustee of the Rogich Family Irrevocable Trust, and Imitations, LLC (the Rogich parties) shall have 30 days from the date of this order to file and serve a combined answering brief on appeal and opening brief on cross-appeal.  Eldorado Hills, LLC, Teld, LLC, and Peter Eliades, individually and as trustee of the Eliades Survivor Trust of 10/30/08 (Eldorado), likewise shall have 30 days from the date of this order to file and serve an answering brief to Nanyah's opening brief.  Nanyah shall have 30 days from service of the Rogich parties' combined brief or Eldorado's answering brief, whichever is last-filed, to file and serve a combined reply brief on appeal and answering brief on cross-appeal.  Eldorado shall have 30 days from service of the Rogich parties' combined brief to file an answering brief on cross-appeal.  Finally, the Rogich parties shall have 14 days from service of Nanyah's combined brief or Eldorado's answering brief, whichever is last-filed, to file and serve a reply brief on cross-appeal, if deemed necessary.  (SC)21-21638




07/27/2021BriefFiled Appellant's Opening Brief.  (SC)21-21641




08/10/2021MotionFiled Respondents' Joint Motion for Extension of Answering Brief Deadline (First Request).  (SC)21-23283




08/17/2021MotionFiled Appellant's Opposition to Respondents' Joint Motion for Extension of Answering Brief Deadline. (SC)21-24043




08/18/2021MotionFiled Respondents' Reply in Support of Their Joint Motion for Extension of Answering Brief Deadline (First Request). (SC)21-24159




08/27/2021Order/ProceduralFiled Order Granting Motion. Having considered the motion, opposition and reply, the motion is granted.  The Rogich parties shall have until November 24, 2021, to file and serve their combined answering brief on appeal and opening brief on cross-appeal.  Eldorado shall have until November 24, 2021, to file and serve an answering brief to Nanyah's opening brief. (SC)21-24964




11/24/2021MotionFiled Motion for Excess Pages. Teld, LLC, Peter Eliades, Individually and as Trustee for the Eliades Survivor Trust of 10/30/08, and Eldorado Hills, LLC's Motion to Exceed Type-Volume Limitation. (BRIEF DETACHED AND FILED SEPARATELY PER 12/2/21 ORDER). (SC)21-33827




11/24/2021BriefFiled Respondent/Cross Appellant Rogich Parties' Answering Brief on Appeal and Opening Brief on Cross-Appeal. (STRICKEN PER 12/2/21 ORDER).  (SC)


12/02/2021Order/ProceduralFiled Order. The motion of respondents Teld, LLC, Peter Eliades, Individually and as Trustee of the Eliadas Survivor Trust of 10/30/08, and Eldorado Hills, LLC to exceed the type-volume limitation of NRAP 32(a)(7)(A)(ii) is granted.  NRAP 32(a)(7)(D).  The clerk shall detach the answering brief and the appendix from the motion filed on November 24, 2021, and file them separately.  The clerk shall strike the Rogich parties' brief filed on November 24, 2021.  The Rogich parties shall have 7 days from the date of this order to file and serve a corrected combined brief.  (SC)21-34374




12/02/2021BriefFiled Teld, LLC, Peter Eliades, Individually and as Trustee for the Eliades Survivor Trust of 10/30/08, and Eldorado Hills, LLC's  Answering Brief. (SC)21-34378




12/02/2021AppendixFiled Respondents' Teld, LLC, Peter Eliades, Individually and as Trustee for the Eliades Survivor Trust of 10/30/08, and Eldorado Hills, LLC's  Appendix to Answering Brief. (SC)21-34381




12/09/2021BriefFiled Respondent/Cross Appellant Rogich Parties' Answering Brief on Appeal and Opening Brief on Cross-Appeal. (SC)21-35139




12/14/2021Notice/IncomingFiled Notice of Change of Address. (SC)21-35585




01/07/2022BriefFiled Respondents Teld, LLC, Peter Eliades, individually and as Trustee of The Eliades Survivor Trust of 10/30/08, and Eldorado Hills, LLC's Answering Brief to Rogich Parties' Opening Brief on Cross-Appeal. (SC)22-00703




01/10/2022MotionFiled Appellant's Motion for Leave to File Reply Brief in Excess of Type-Volume Limitation. (BRIEF DETACHED AND RETURNED UNFILED PER 1/28/22 ORDER). (SC)22-00976




01/18/2022MotionFiled Respondent/Cross Appellant Rogich Parties' Response to Nanyah's Motion for Leave to File Reply Brief in Excess of Type-Volume Limitation. (SC)22-01800




01/20/2022MotionFiled Appellant's Reply in Support of Motion for Leave to File Reply Brief in Excess of Type-Volume Limitation. (SC)22-02092




01/28/2022Order/ProceduralFiled Order Granting Motion. Nanyah Vegas, LLC has filed a motion for leave to file a combined reply brief on appeal and answering brief on cross-appeal in excess of the type-volume limitation.  The motion is granted.  However, the combined brief attached to the motion cites to an attached addendum consisting of a copy of a district court order.  A district court order is appropriately placed in an appendix, not an addendum.  The clerk shall detach the combined brief from the motion filed on January 10, 2022, and return it unfiled. Nanyah Vegas, LLC shall have 7 days from the date of this order to file a combined reply brief on appeal and answering brief on cross-appeal that is substantively identical to the brief attached to the January 10, 2022, motion except that the reference and citation to the addendum is modified or deleted, as deemed warranted.  Within that same time period, Nanyah Vegas, LLC may file a supplemental appendix containing the district court order, if appropriate.  (SC)22-03030




02/01/2022BriefFiled Appellant Nanyah Vegas, LLC's Reply Brief & Answering Brief to Cross Appeal. (REJECTED PER NOTICE ISSUED 2/1/22) (Inadvertently rejected on 2/1/22) (SC)


02/01/2022AppendixFiled Supplemental Appendix. (SC)22-03335




02/01/2022Notice/OutgoingIssued Notice of Rejection of Filed Document. (Notice issued in error.) (SC)


02/01/2022BriefFiled Appellant Nanyah Vegas, LLC's Reply Brief & Answering Brief to Cross Appeal. (SC)22-03434




02/11/2022Order/Clerk'sFiled Order Granting Telephonic Extension. Respondents Imitations, LLC, Sig Rogich, and The Rogich Family Irrevocable Trust shall have until March 1, 2022, to file and serve the reply brief.  (SC)22-04747




02/17/2022MotionFiled Appellant's Motion for Stay. (SC)22-05350




02/24/2022Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondents represented by Bailey Kennedy shall have until March 10, 2022 to file and serve their response to appellant's motion for stay. (SC)22-06045




02/25/2022Order/Clerk'sFiled Order Granting Telephonic Extension.  Respondents represented by Hutchison & Steffan LLC shall have until March 10, 2022 to file and serve their response to appellant's motion for stay.  (SC)22-06160




03/01/2022BriefFiled Respondent/Cross Appellant Rogich Parties' Reply Brief on Cross-Appeal. (SC)22-06631




03/02/2022Case Status UpdateBriefing Completed/To Screening. (SC)


03/10/2022MotionFiled Respondent Teld, LLC, Peter Eliades, Individually and as Trustee for The Eliades Survivor Trust of 10/30/08, and Eldorado Hills, LLC's Opposition to Nanyah Vegas, LLC's Motion to Stay Enforcement During Pendency. (SC)22-07722




03/10/2022MotionFiled Respondents' (Rogich Parties') Opposition to Motion to Stay Enforcement During Pendency of Appeal. (SC)22-07766




03/11/2022Notice/IncomingFiled Errata to Rogich Parties Opposition to Motion to Stay Enforcement During Pendency of Appeal. (SC)22-07909




03/16/2022MotionFiled Appellant's Reply to Response to Motion to Stay Enforcement During Pendency of Appeal. (SC)22-08433




04/05/2022MotionFiled Appellant's Emergency Motion Under NRAP 27(E). (SC)22-10631




04/11/2022Order/ProceduralFiled Order Denying Stay.  Appellant/cross-respondent, Nanyah Vegas, LLC, filed a motion for a stay of execution of any of the judgment pending this court's resolution of the issues on appeal.  The motion for a stay of the sheriff's sale and execution of the judgment without posting a bond is denied.  Nanyah's request to use its appellate claims as alternative security is denied.  Nanyah may secure a stay by posting an adequate supersedeas bond.  (SC)22-11430




04/21/2022MotionFiled Respondent's Motion to Substitute Teld, LLC , Peter Eliades, Individually and as Trustee for The Eliades Survivor Trust of 10/30/08, and Eldorado Hills, LLC as Appellants and to Dismiss the Entire Appeal. (SC)22-12680




05/13/2022Order/DispositionalFiled Order Dismissing Appeal. "ORDERS this appeal and cross-appeal DISMISSED."22-15282




06/07/2022RemittiturIssued Remittitur.  (SC)22-18073




06/07/2022Case Status UpdateRemittitur Issued/Case Closed.  (SC)


06/24/2022RemittiturFiled Remittitur. Received by District Court Clerk on June 8, 2022. (SC)22-18073





Combined Case View